Citation Nr: 1041598	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee meniscectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied entitlement to the benefit sought. 

The Board issued a decision in May 2009 denying compensation 
benefits under          38 U.S.C.A. § 1151 for a left eye 
disability. The Board then remanded the claim for increased 
rating for a right knee disorder for additional evidentiary 
development, and that matter has since returned for appellate 
disposition. 


FINDINGS OF FACT

1.	The Veteran does not have objective signs and manifestations of 
impairment of the right knee characterized by recurrent 
subluxation and/or lateral instability. 

2.	There is a history of removal of a portion of the semilunar 
cartilage, and X-rays evidence of degenerative changes. However, 
overall right knee range of motion is no worse than 0 to 130 
degrees, with further limitation of knee extension 5 to 10 
degrees due to painful motion. 


CONCLUSION OF LAW

The criteria are not met for an evaluation in excess of 20 
percent for residuals of a right knee meniscectomy. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Codes 5257, 5259 and 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from November 2005 
through     April 2010, the RO/AMC informed the Veteran as to 
each element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. The 
Court of Appeals for Veteran's Claims (Court) in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1). The November 2005 notice correspondence preceded 
issuance of the February 2006 RO rating decision on appeal. 
However, the subsequent VCAA notices followed issuance of the 
rating decision on appeal, and thus did not comport with the 
definition of timely notice. However, the Veteran has had an 
opportunity to respond to the VCAA notice letters in advance of 
the most recent June 2010 Supplemental Statement of the Case 
(SSOC) readjudicating his claim. There is no objective indication 
of any further relevant information or evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty 
to assist           the Veteran through obtaining VA outpatient 
treatment records, and arranging for          the Veteran to 
undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
In support of his claim, the Veteran has provided several 
personal statements. He has not requested a hearing in connection 
with this matter. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 





Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.


In this case, the RO has evaluated the service-connected 
residuals of a right knee meniscectomy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for other impairment of the knee. 

Under Diagnostic Code 5257, "other" knee impairment is 
evaluated based upon recurrent subluxation and/or lateral 
instability. This diagnostic code provides that    a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating           is warranted for moderate disability, 
and a maximum 30 percent evaluation is warranted for severe 
disability.

There are other available diagnostic codes which potentially 
apply.                           Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of limitation 
of motion of the specific joint or joints involved. When however, 
limitation of motion at the joint(s) involved is noncompensable, 
a 10 percent rating is warranted for each major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where there is 
no limitation of motion but x-ray evidence of involvement of two 
or more major joints or minor joint groups,          a 10 percent 
rating is assigned. A 20 percent rating is assigned where the 
above is present but with occasional incapacitating 
exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.               A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to          30 degrees; and a maximum 
50 percent rating is assigned when extension is limited to 45 
degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 

Evidence of Record 

The Veteran filed his claim for increased rating for his service-
connected right knee disorder on November 15, 2008.

The primary source of evaluative medical history regarding the 
claimed condition consists of the reports of VA Compensation and 
Pension examinations. The Veteran underwent VA orthopedic 
examination in December 2005. He then reported increased right 
knee pain at level 8 or 9 out of 10 with weight-bearing, and he 
continued to have anteromedial right knee pain when stair 
climbing or in twisting any different position. There was no 
reported instability to the knee. Prior treatments for knee pain 
had included a course of physical therapy, pain medication, an 
unloader brace, and a lateral heel wedge for additional support. 
He had also undergone corticosteroid injections into the right 
knee. The unloader brace was considered to help alleviate pain, 
but there was still pain after completing a workday. The Veteran 
was being seen by a physician every 8 to 10 weeks for 
reevaluation to decide whether he would need to have surgery. He 
did not use a crutch or cane. He denied the knee giving or 
locking. He noticed increased pain only after weight-bearing for 
several hours a day, and had to be careful when changing 
position. 

On physical examination the Veteran walked with a limp favoring 
the right leg.    On the right knee there was a post-surgical 
horizontal linear hyperpigmented scar measuring 3.5 inches across 
the patellofemoral joint line. There was mild varus bow to his 
extremities, right greater than left. There was exquisite 
tenderness along the patellofemoral joint line without evidence 
of effusion or warmth. There was point tenderness in the medial 
aspect of the knee. Range of motion consisted of 0 to 140 degrees 
with palpable crepitus. After three repetitions range of motion 
was unchanged, and the Veteran denied fatigue, stiffness, or 
increased pain. A neuro-sensory exam revealed no abnormalities. 

The assessment was of chronic right knee discomfort which 
appeared to be the result of an early medial compartment 
gonarthrosis secondary to varus alignment of the right lower 
extremities. It was observed that the Veteran continued on 
conservative measures which included an unloader brace, a lateral 
hell wedge, nonsteroidal anti-inflammatory drugs, and cortisone 
injections with physical therapy. These various modalities had 
not provided him with maximum relief, as he still had symptoms on 
a daily basis which had affected his functional activities and 
occupational duties. The VA examiner characterized the Veteran as 
having had a mild to moderate functional impairment with weight-
bearing. 

On VA examination again in January 2010, the Veteran described 
having right knee pain at level 9 out of 10 with weight-bearing, 
and continued anteromedial right knee pain with minimal weight-
bearing, stair climbing or twisting. He had no instability unless 
he walked on uneven terrain and stated that then the knee would 
snap or pop. He did not use a crutch or cane, but continued to 
use a brace. He now had right knee giving and locking. He limited 
driving, climbing and descending stairs and           could not 
climb ladders. He reported during flare-ups that he was able to 
function despite such symptoms with significant discomfort on 
account of the pain and with limitation in the degree of physical 
activity. He reported weakness, stiffness, swelling, heat and 
redness, locking, fatigability, and lack of endurance. He also 
noted there were periods of swelling after prolonged weight 
bearing. He denied episodes of dislocation or recurrent 
subluxation. The Veteran had recently retired from the Post 
Office because he could no longer deliver mail and carry his bag.       
As far as activities of daily living, he was no longer able to do 
handy man type of activities at home, and unable to kneel or 
squat on his knees. Recreational activities were affected as 
wall, and the Veteran reported that he did not run or jog, and 
avoided stairs when possible. 

Upon physical examination, there was no joint malunion, nonunion, 
loose motion, or false joint. There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight-bearing. No ankylosis was present. Above the 
right knee there was mild atrophy to the quadriceps, and there 
was a horizontal linear hyperpigmented scar measuring 3.5 inches 
across the patellofemoral joint line. There was no pain in the 
scar, no adherence to underlying tissue, no instability, and no 
elevation or depression of the surface contour of the scar on 
palpation.           The scar was superficial. There was no 
inflammation, edema or keloid formation, no limitation of motion 
or other limitation of function caused by the scar, and no 
limitations on routine daily activities or employment. There was 
a mild varus bow to the extremities, right greater than left. 
There was exquisite tenderness along the patellofemoral joint 
line without evidence of effusion or warmth. There was point 
tenderness in the medial aspect of the knee. Range of motion 
consisted of from 0 to 130 degrees, with pain at the endpoint. 
The knee joint was painful on motion, and joint function was 
additionally limited 5 to 10 degrees by pain and lack of 
endurance, and not by fatigue, weakness, stiffness, or repetitive 
use. As to knee stability, there was no laxity of MCL/LCL. 
Lachman's and McMurray's tests were negative. Neurologically, 
there were no sensory or motor deficits found.                  
The Veteran was unable to perform squats and had difficulty 
walking. He was able to stand on each leg independently while 
maintaining normal balance on his left leg, but with instability 
noted on his right leg. A right knee x-ray revealed moderate 
degenerative changes medially.
The assessment was of right knee meniscal tear surgeries with 
moderate degenerative joint disease changes, as confirmed by 
imaging. The examiner observed that as a result of the right knee 
condition the Veteran was unable to walk on uneven surfaces and 
had a walking limitation, and was unable to safely climb stairs 
and ladders and was limited in his ability to drive. These were 
mild to moderate functional limitations as stated by the Veteran. 

Analysis

Having objectively reviewed the record in this case, the Board 
has reached the conclusion that a 20 percent evaluation for the 
Veteran's right knee disorder should remain in effect. This 
follows evaluation of pertinent symptomatology in light of all 
potentially relevant rating criteria. 

Initially, the current assigned 20 percent rating is premised on 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of 
the knee involving recurrent subluxation and lateral instability, 
however, there is little in the way of actual symptomatology to 
support such a rating under that diagnostic code. On the January 
2010 VA examination, in particular, the numerous tests for 
ligamentous instability were all negative. Moreover, the Veteran 
did not appear to have any instances of dislocation or knee 
subluxation. There does not appear to be any signs or symptoms 
that would warrant even a compensable rating under the criteria 
found at Diagnostic Code 5257.  This does not call into question 
the current assigned evaluation by any means (as it is justified 
under criteria found in other codes), but does necessarily 
require that any basis for increased rating consider different 
available rating criteria.           

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of the case. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic 
code than that applied by the RO may be appropriate under the 
circumstances, and where a claim is evaluated under this 
criteria, the VA adjudicator should explain the basis for this 
determination). See also Butts v. Brown, 5 Vet. App. 532, 538 
(1993). Thus, the other potentially available diagnostic codes 
are herewith addressed.
The rating criteria contemplating limitation of motion of the 
knee have been considered, and do not support any higher rating 
in this case. Of note, the most pronounced limited motion 
findings were obtained from the January 2010 VA examination, and 
established a baseline range of motion of flexion to 130 degrees, 
and extension to 0 degrees. The examiner then estimated an 
additional 5 to 10 degrees of motion was lost due to joint pain 
and lack of endurance, and this identified functional loss must 
be taken into account when addressing the Veteran's total 
capacity for joint mobility. See DeLuca, supra; 38 C.F.R. §§ 
4.45, 4.59. Notably, the VA examiner did not specify whether it 
was knee joint extension or flexion that was limited by an 
additional 5 to 10 degrees by painful motion; however, the Board 
will assume that the examiner meant extension, as this would 
entail the greater potential benefit to the Veteran. Even so, 
pursuant to Diagnostic Code 5261, limitation of leg extension to 
10 degrees entails the award of a                  10 percent 
rating, and no higher. Consequently, applying the rating criteria 
for limitation of motion to the instant case, the Veteran cannot 
receive in excess of a  10 percent disability evaluation.  

Considering any other relevant rating criteria, the Board is 
aware that the Veteran has undergone post-service various right 
knee meniscal tear surgeries, and at one point had cartilage 
removed from the knee. Pursuant to Diagnostic Code 5259,         
the removal of the semilunar cartilage, where symptomatic, will 
warrant a                10 percent evaluation under the rating 
schedule. 

Arguably, then, while the symptoms of the Veteran's right knee 
disability do not meet the criteria for even a compensable rating 
under Diagnostic Code 5257, the Veteran is entitled to two 
separate 10 percent ratings for his right knee disorder, one for 
limitation of motion, and the other for post-operative residuals 
of removal of the semilunar cartilage. This notwithstanding, the 
total level of compensation warranted still would not exceed the 
current assigned rating of 20 percent. Essentially,              
the present signs and manifestations of the Veteran's right knee 
disorder do not equate under any available provision of the 
rating criteria to a higher evaluation than the existing 20 
percent level. 

Accordingly, the Board finds that a rating higher than 20 percent 
for right knee disability is not available under the rating 
schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right knee disability under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. In this 
regard, the January 2010 VA examiner observed that the Veteran 
appeared to have mild to moderate functional limitations in 
relation to his right knee condition. The Veteran's service-
connected disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for the residuals of a right knee meniscectomy. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


[Continued on Following Page]


ORDER

An evaluation in excess of 20 percent for residuals of a right 
knee meniscectomy          is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


